UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 21 November 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 21st November 2011 AIB to sell AIB Investment Managers Limited Allied Irish Banks, p.l.c. ("AIB") today announces that it has signed an agreement to sell its subsidiary, AIB Asset Management Holdings (Ireland) Limited, including AIB Investment Managers Limited (AIBIM), to Prescient Holdings (Pty) Limited for an undisclosed fee. The acquisition is expected to be completed during the first quarter of 2012. Completion of the transaction is conditional upon obtaining certain regulatory approvals. The positive impact on AIB Group's capital position as a result of the transaction is not material. -ENDS- For further information please contact:- Alan Kelly Ronan Sheridan Director of Corporate Affairs & Marketing Press Officer AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6414651 email: alan.j.kelly@aib.ie email: ronan.j.sheridan@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 21 November 2011 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
